This cause comes on to be disposed of on petition for rehearing as to order of October 18, 1946, granting petition for rehearing as to Elsie King Wilcox, opinion filed July 26, 1946. *Page 244 
Briefs were permitted to be and were filed in support of and in opposition to said petition for rehearing. The case has again been reviewed and Mr. Chief Justice THOMAS, Mr. Justices BUFORD, CHAPMAN and Associate Justice FABISINSKI are of the view that the rehearing should be granted and our opinion of October 18th, quashed and the original opinion July 26th, reaffirmed and adhered to as promulgated. Mr. Justice TERRELL and Mr. Justice ADAMS are of the contrary view.
It follows that the rehearing is granted and our order of July 26, 1946 is reaffirmed and adhered to.
It is so ordered.
THOMAS, C. J., TERRELL, BUFORD, CHAPMAN, ADAMS, JJ., and FABISINSKI, Associate Justice, concur.